Title: Notes on the Framing of Oaths, [ca. 8–9 February 1798]
From: Jefferson, Thomas
To: 


          
            [ca. 8–9 Feb. 1798]
          
          In an oath are to be distinguished 1. the formal or ceremonial parts & 2. the substance.
          the 1st. dependg. on the religious opns of the party, & is to be accomodated thereto by the discretion of the judge.
          2. the substance must have been prescribed either by the Common law, or a legislative act. a principle
          the substance of the oath now under considn has not been prescribed by the Constitution
          a resoln of the Senate is not a legislative act
          peculiarly indelicate for the Senate to prescribe contents of their own oath.
          unsafe to the citizen. if Senate may frame the oath on their honour
          they might as well be trusted to try on honour
        